Notice of Pre-AIA  or AIA  Status
  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Comment
Non-elected claims 2-9 and 13-14 have been rejoined and allowed because these claims are depending on the allowed claims.

	Conclusion
Papers related to this application may be submitted to Technology center (TC) 2800 by facsimile transmission.  Papers should be faxed to TC 2800 via the Fax Center number is (571) 273-8300.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15, 1989).  
Any inquiry concerning this communication or any earlier communication from the Examiner should be directed to CUONG Q NGUYEN whose telephone number is (571) 272-1661.  The Examiner is in the Office generally between the hours of 6:30 AM to 5:00 PM (Eastern Standard Time) Monday through Thursday. If attempts to reach the examiner by telephone are unsuccessful the examiner's supervisor Lynne Gurley who can be reached on (571) 272-1670.

/CUONG Q NGUYEN/Primary Examiner, Art Unit 2811